TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00070-CV


Destry W. Kittman, Glendee Kittman and Martha S. Kittman, Appellants

v.

W. Shane Kittman, Donald E. Arnold and Gwen B. Arnold, Appellees




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 36643, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellants Destry W. Kittman, Glendee Kittman, and Martha S. Kittman have filed
an unopposed motion to abate this appeal pending the district court's preparation of findings of facts
and conclusions of law that appellants assert are required and now overdue.  We grant appellants'
motion, abate this appeal, and remand this cause to the district court with instructions that the court
prepare any findings of fact and conclusions of law required by the Texas Rules of Civil Procedure.
		We further instruct appellants to file either a motion to reinstate the appeal or a report
advising us of the status of the appeal by no later than August 6, 2012.
 
						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Abated
Filed:   June 8, 2012